Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 1 of 15 PAGEID #: 101



                                                                          g3rA-ao\^
             ^                       FRiCOF-^ --i'
             -b^o ^os
         ^^pcicA                                             ga ^ohn
                 •rVA-WoroA Wjlo^                      ?=>Wn i-v- T-1 l-xi,eiift
     [Nr> iiopparifs
..j^gti. HL:)ef\e. wiftAg. ^twg- tjr u>^a pA/.-V^M-o 4V^fyf
     nF7 InniA .\c, T^. Vf::)-_|-^a
     SpKcA Cir>        -Gk- -W>€. (le££xd- on                    ^u,d<^eMQ.r>'V
                 fsr> va^a •WtA.S oP* A- »~Apf^?QnMOif\-f 4^?^-V-
     1^. \^ L       Sr^      «0
     uLrisJuLz^^xiSiAas     -«.


                                              i. i


                                            Vv?r^}na G£bvxM\Uer^ -Vv.-Uvfl -
      i\Sksf\^ oP 4-Wgj 4?i:\e-ca\ "tS ipe-F>v i o>P ^^•;^cx^^?^ -Vo
         vwt(pc\'raOae^ ^ A--WtA\. 4prt^              •(^f-Ua-P.\Q'c^
     ^6>} —            M:>ia4ViS.            -kt^. PQoAxV                       ^

                        UcAgjg-                      WZSA.
     0Pufi>VA4^oin T>i^\n -m Oirarv:^                                  ~YV
.'.T'\' Wh O.W.ojLr'              •Oe. •?OK<'
     eia.-^d\A U^                 tVM-lOn , A uo.n v                  A
     Me...\e.NtAeg-                     'Cb 4W^ OlAfss^-RocrViori ftod
     0gupu\ft\-\riO> -Ifi-C^nnNC iiQn "XT uva-v^                      Qec^crA'S
     Uccg- ftV -AW^ prison -srU to -ftnrK oP-We, eei.'>aAM;&r^
       4<n\(-\ va.o- ~c \a'v>.'s Oo^rpj^V,4kp^/rtr^Qrwaod
 (^0, 4W^44\eM^ >)^M^ii\d "P>>ua-A ^cacnA prA\f\&.'7rV
 ]y(xS ^Jr                 ^hee^                                      V^/P- "tstA-    g>
     iSii-
-••U^                               QcacvA                            4bia.-V "A's.
 (|\>fOerA-^ \^:y^.\0•.V^ (Z^QgfAs                            •AVo^ "T -(^
 ZITsftrjr f=^\\V P.ytV C!r\c\ 4^ft4- OfiA -g- y^pA Acb
                 VOViQf^^ Ocatoc\ A-*A<AM:iA\1SVrM.;sJ&^ Q-eMpr\^—r
 SpgfWftM'*'                           nt>pc\ 4oi Viyi;;^ AV>c(b.^^V\ A
                      ^teoapS.         -- A- u.—                          g4-<k -Vo
 :                   ._Lfcsj£                                     s    Ocu\d -Vav-o.
     Ivp -V(>i A upftg..                  —-U^;^ fp--d\A VA^
             Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 2 of 15 PAGEID #: 102


                                                                     '             '   1*.



     0Oik-^xAM4Ori ,T IpRfA                              'Pppa ^»\/er)
UmP \\>»a.                    Tlcsk'.. VAv\ T^nM).                       A, d.A              ^Hi "ACa 1
 _L .hRr\ "n-                   M0nITV|6, |pJP\- 4cs aCD. vVx/Ci lxu                                *




lr>7\5, ViPPfs                           4cs. "iii.GaAl SfO

               v>Oi           Up^ncscj., u . T- aNA (:inrV                                              UCiu

Qpic^fTejd       J^cs aa -Aos                       "ip^vOTc
VAOAf\src>:^ o?P      uv^ex^ T!l^^^OA^pr^^•WJC^ ,xr po. Of.\i^>ort\
 Acs '^ V^^r^ vA5L. 0^ \.i^^•l^AoAc^'0      AWv/^; ?%pp-|- ^j< 11. A<a
I                \4a->-p \\cv> . \k^W2/^ •Pv'^a AVnO , 4o^u\V-)o'sH--'?Naf^
         AVvvvo^cV CSii-V (\<^vu Is Oypi                                    1 - r"w^                ''•o£>r\ "IPV
p\V\: Vvex<?.i "IT" MIAA ^\K£-\\ Anc\-AflA
      4Cf5irr=4?e_ UP. 4c5 U^Ap^j^Cix i-itciY.^ fAi;4ciA                                     . ii       \\-lr\ ^
"TT-OtVe., "TnaC-        I,       "^A^VkAtfA fVJrV           A-cc5iite>l«_-tra. -\-\^a                      k>/vrfsf

           . ©HirV- ^vlPA fW?.                        T^a \a Wsnp- JctUA
 ,L4V«^i^lvA VAD ATN )      ;aaA              ^ v vJ^vAp /TioN^ vi?b5^V*!i
ACi                  '~AwV~ ^x?A '^ip AV^QjTi^            rAW®                                          P


^C-\V>^J^7>.                   AkA wVrsV a?SlL:n^   A      ^ '^\S>
/0\\nA+ -i!                        ."ZCaAu? .A \at^   Ao:><?o< AW^                                  T-*-*—V

                                                                                                        \QA^
       i                                                                          Womrv                 Ya

    \A^VW^          •~^V/l^v^fsoA .(>ry                                    AWo^WrfV^
               A^ru OcnuVA                    A-           ^\^^WJf\ \>n                       ~^"       (>C3iaA
      ^s?j? \C\ ^ N^rvU^S ^                                AWs^ A\A AX^. ^1 AC\Wr
4-WlV^ ,U\-\C.\r\                                       . AfAjie_ •esCUA^rflAO^                         df
                                                                                                            J


AviJ?)nVl€^ T'^)C^'>. OCtV               joNf <^CN4Av:^S\0q                       -UjiPrV               ap\>ncA
Ac^ eOQ£^ bcvVA ,P\)An kJUA fUAoiCC^                                              v/v\\\\\?^            » wy


V^\\XCV\ rr WAOftA'X-                                        ArvA Sc^                                   " OatA^
Ac^ ^^•)V^ .                     V^* t         V/P£       Wi^w                    OvfsW
OUa"^. \Ap\(n kAO. f S<uj(? _UnnaC-                   ""i^iSDrv'-A- V^mn tioJiAAA.^
_=BZ5        t                 \yv.li                   VN^\ TO-              VJV^I^
          Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 3 of 15 PAGEID #: 103
                                                                                           Jlh


OUa-^                    Mi. f^.ig^ .Uiryr)£-- -n—ncrvv ^^naio ik^VwV
  •4-C^          ^jr\gv:\lK V^ou ^>nrprV^>p^^ \^afiL--V\^j



                                                                                          •nifta.-QU.i

                 /   j
                                                             (^g-a-n-g-i-r
    Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 4 of 15 PAGEID #: 104

                                                        ! !i.
                                                r,i,-.MA'.:h V' :\t:
                                                    niiroF

                          _w4A2JbL^o21 pa2=ui ^anfJ acQQ>
                                                                        —




     /iSciu^
       5                  (5nc'5sbmQS ftr.d uao^eAe-l
      VTaoS- '?£en -Vcj^nO^ 46                                     4Hs Le4ei2_-A'^ci
     "^^jJessL. \i<j2ex^ -Vo                                        Qxjee^ ^A \Jc:si^,
       Yv^'^iJisz- -ypJS^S VeeM 0(^ -
        vAvndftxi 4c) VTeep                             (L/sMpsjod on 3
      J?4ate. qT " LQCfc IDouin^'                                      Q04=StiCJCL
        UeA'SQO, uoe. aee- QucoenVU "^luonljxt-
      'yyn^ Ao(A -x"-t Vtqs, -W^eo                                                 ooeje-
       3G>          cV"'^ "4^ 4^ ^ ''&P\ L^Iolo
       ^r>\jt\o^iL 4c3 "Saeod 4V\\^ 40 uau I'^yy
                 e^KCJoSe, 4W         -(^4I>yteo
      "in u^ U:4^^, "Si^notL ^ 4\eJ3sV VAC^ec^e,
      4W, 0^A                         UjAe^-T^ inPccie. ^OQd vio
       UeiiO cie-\/e\OpUGfVr"^ no U4 GAOe. Uu Iaw^jz
       I >05 vLgiieO\-€o             ^-^iA 7^Cin\fY>.
      4o aov\ -O(V0i,f\ria A\*bo vn.4Vn 4k\'S,
       \fc4^ "XT                   (Addxnov 44^- LsJAcje, "OV^vNicy^ct
      4o Me^ f\oa 44o. "fe-- MP.\\                                          "Ssen-v 4o
      Utno cc>vigLtVM'co pfecjpie '\o G^cood^asrie-
       ex. "2:411 TO Vs^ccA on             oo Uv>,
O
      GA"^ , Piod wAi^ v^Aodcuo S2. oeiVvha ^kis,\i^
         (V^n     r\r\A      til    » . n'.r\     .>,    2<o       /'^./^u•/-v/A


      txA4PiLT>M 4r(Qr»\L Ubu (tncfi. Aowia
                                                            4!ue5>
                                                                             Mt_eHPO*Li>i
                     Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 5 of 15 PAGEID #: 105
                        Case: 2:17-cr-00277-ALM Doc #: 35 Filed: 07/13/18 Page: 2 of 6 PAGEID #: 78
    AO249B (Rev. 02/18) JudBneoliBQimittilCue
.            '                  8licet2~l8)|tmnBat

                                                                                                             JudnncBt—Rue               of
     DEFENDANT: John Paul Steckel
     CASE NUMBER: CR2-17-277


                                                                       IMPRISONMENT

                 The defendant is hereby conunitted to the custody ofthe Federal Bureau ofPrisons to be imprisoned for atotal
    tennof:          ""                                                                                                             •

      Fofty-Bght (48) months. Jail time credit should be applied efrectlve Aprfl 21,2017 thru present


         2! The court makes the foMowing rccomntendaticns to the Bureut ofPrisor.s:
     that the defendant be Incarcerated atthe BOP located In Butner, NC or Lexington, Ky orasdose aspossible. Further dtat
     thedefendant obtain his GEO and peitldpate in the RDAP program.

         d The defendant is remanded to die custody ofthe United States Marshal.
         •       Thedefendant shall surrender to theUnited States Marshal for thisdistrict:
                 • at                                       • am • p.m.                  on                                     .
                 •        as notified bytheUnited States Marshal.

         •   The defendant shall suirender fbr service ofsentence atthe institution designated by the Bureau ofPrisons:
             • before 2pm on                                                         .
                 •        as notified by the UnitedStatesMarshal.
                 •        as notified by the Probation or PretrialServices Office.


                                                                             RETURN

     Ihave executed thisjudgment as follows:




                 Defendant delivered on                                                         to

    at                                                        . witha certified copyof thisjudgment.


                                                                                                          UNrreO STATES MARSHAL



                                                                                     By
                                                                                                       DEPUTY UNrreO STATES MARSHAL
           Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 6 of 15 PAGEID #: 106
                 Case: 2:17-cr-00277-ALM Doc #: 35 Filed: 07/13/18 Page: 3 of 6 PAGEID #: 79
 AO 245B (Rev. 02/18) iMtgrnentiDaCriniMlCMC
.                     aittta—SiaovliBdReleeic

 DEFENDANT: John Paul Steckel                                                                       J«48«eni-i^e        of         1
CASE NUMBER: CR2-17-277
                                                     SUPERVISED RELEASE
Up<m release from imprisonment, you will be on supervised leiease for aterm of:
                                condition ofsupervised release the defendant shall complete a substance abuse treatment
 program, wjl^tndudes random drug testing, participate in mental health treatment, which includes being medication
 compnant, if deerrad appropriate by a mental health treatment provider atthe cfireetlon ofthe Probation Offloor. The
 defendant will make a co^rayment for treatment services not to exceed $25 per month which Is determined by the
 defendant's abfllty to pay. Further, thatthe defendant obtain hisGED.




                                                 MANDATORY CONDITIONS


1.   You must not coiiunit another federal, slate or local crime.
2.   Youmustnot unlawfulty possessa controiled substance.
3.   Youmustlefiainfiomanyunlawful useof a controlled substance. Youmustsubmit to onedrugtest within IS daysofrelease from
     imprisonment andat leasttwo periodie drug tests ikereafter, as determined by thecourt.
            • Theabove drugtesting condition is suspended, based on thecourt's determination thatyou
               posea low riskof ftituie substanceabuse, (ekids{fapplieobk)
4.    •   Ymrmust make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statuteauthorizing a sentenceof
          restiiulion. (check tfa^ieeMe)
5.    of You must cooperate in the collection ofDNA as directed by the prolMiion officer, (cheek(fqppfieabiej
6.    • You must comply with the requirements ofthe Sex Offender Registration and Notifrcation Act (34 U.S.C. §20901, e/seg.) as
          directed by theprobation officer, the Bureau of Prisons, or anystatesexoffender registration agency in the location where you
          reside, work, are astudent, or were convicted ofaquali^ng offense. (OeekifcffttteaNd
7.    •   You must participate in an approved program for domestic violence, (cheek ((cfpptteebhj




You must comply with thestandard conditions that have been adopted bythis court aswell as with any other conditions on the attached
          Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 7 of 15 PAGEID #: 107
             Case: 2:17-cr-00277-ALM Doc #: 35 Filed: 07/13/18 Page: 4 of 6 PAGEID #: 80
AO243B(itev.02/l>) JudgDBCBtlaBOriniMlOKe
                    ShectSA—Su
                                                                                            JiidgmcnH-Page                of         i
DEFENDANT: John Paul Steckel
CASE NUMBER: CR2.17.277


                                   STANDARD CONDITIONS OF SUPERVISION
As partofyoursupervised release, you mustcomplywiththe following standard conditions of sqrervision. Theseconditions are imposed
because theyestablish thebasicexjmtations for yourbebavior while on siqiervision and identify theminimum tools needed by probation
oflieetsto keep informed, reportto the court about,and bring about improvements in your condueland condition.
1.   You must report to the probation oQiec in the federaljudicial district whereyou are authorizedto reside within 72 hoursof your
     releasefrom inqrrisonment, unless the probation officer instructs you to report to a differentprobation office or withina different time
     frame.
2.   After initially reporting to theprobation office, you will receive instructions from the court or theprobation officer about how and
     when you must reportto the probation officer,and )uu mmt report to the probation officer as instructed.
3.   You mustnot knowingly leaveiiic federal judiciaidistrictwtierv youate authorized to msidc without first gcningpetmissior, fironi the
     courtor the probation oGBcer.
4.   YoumustanswertruthfiiUy the questionsasked by yourprobationofficer.
5.   Youmustliveat a placeapprovMby the probation officer.If wu planto changewhereyouliveor anything aboutyourliving
     arrangements (such as the people you live with), you must notify the |irobation offiocr atleast 10 days before the chiuige. Ifnotifying
     theprobation officerin advanee is not possible due to unantieipatod circiunstances, you must notifythe probation officerwithin72
     bouts of becoming aware ofa change or expected change.
6.   Youmust allow the probation officerto visityouat anytimeat yourhome or elsewhere, andyoumust permit the probation officer to
     takeanyitemsprohibited by the conditions of yotff supervision that he or she observesin plainview.
7. You must work ftill time (at least 30 hours per week) at alawflil type ofemployment, unless the probation officer excuses you from
     doing so. Ifyou do not have flill-time employment ;^u must try to find full-time employment, unless the probation officer excuses
     youfromdoingso. If youplan to changewhere youworkor anything aboutyour work(suchas yourpositionor yourjob
     responsibilities), you must notify theprobation officer at least 10days befirre thechange. If notiiying theprobation officer at least 10
     da]^ in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming awareof a change or expected change.
8.   You must not communicate or interact with someone you know isengaged incriminal activity. If you know someone has been
     convicted ofa felony, you must notknowingly communicate or interact with that person without first getting thepermission of the
     probation officer.
9.   Ifyouarearrested or questioned by a lawenforcement officer, youmust notify the probation offiocr within 72 hours.
10. You must not own, possess, orhave access to a firearm, ammunition, destructive device, ordangerous weapon (i.e., anything that was
    designed, orwas modified for, the specific purpose ofcausing bodily injury ordeath to another person such as nunchal^ ortasers).
11. Younnistnot act or makeany agrement witha lawenforcement agency to act as a confidential human sourceor informant without
    firstgetting the permission of the court.
12. If theprobation officer determines thatyoupose a riskto armther person (including an organization), theprobation officer may
     require you tonotify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person andconfirm thatyou havenotifiedthe person aboutthe risk.
13. Youmurtfollow the instructions ofthe probation officerrdated to theconditions ofsupervision.



U,S. Probation Office Use Only
A U.S. probation officer hasinstructed meon theconditions specified bythecourtand has provided nwwitha written copyofthis
judging containing these conditions. For ftntbcr infoimation regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.useoutts.Bov.


Defendant's Signature
             Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 8 of 15 PAGEID #: 108
                         '-cr.-00277-ALM Doc #: 35 Filed: 07/13/18 Page: 6 of 6 PAGEID #: 82
'AO»SB (Rev.02;rtffiS8n^1nabriiW
                       Sto6—SdwifttleofPtyiBcatt

                                                                                                                                  of
' DEFENDANT; John Paul Steckel                                                                                           __
 CASE NUMBER; CR2-17-277


                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's abiliQ^ to ptq^, pt^rment ofthe total criminal monetary penalties is due as follows:
 A B3 Lump sum payment ofS 100-00                            due immediately, balance due
             •    notlaterthan                                   ,or
             •     inaccordance with •     C,    •    D,    •     B,or      • Fbelow;or
 B •         Payment to begin immediately (may be combiimi with          DC,         DD.or        DF below); or
 C • Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                     overaperiod of
                                months oryears), tocommence                     (e,g„ 30or60tUq>s) after the date ofthis judgment; or
 D •         Payment in equal                    (e.g., weekly, monthly, quarterly) installments ofS                      over aperiod of
                          fe.g., months oryears), to commence                   (e.g., 30 ortiO days) after release fh>m imprisonment toa
             term of supervision; or
 E •         Payment during the tenmofsupervised release will commence within                   fe.g.. JO or dO</a>«) after release from
             imprisonment, The court will set the payment plan based on an assessment ofthe defendant's ability to pay at that time; or
 F    •      Special instructions regarding the payment ofcriminal monetaiy penalties:




Unless thecotuihasexpresslyorderedotherwise,
T-—'j"i'vr'    "7          VAllcriminal
                                     r*".*" "   i
                                                ifthisjudoment imposes irrmrisonment, payment ofcriminal monetary penalties Isdueduring
me perirm of impriMnmmt
theperiod    imprisonment All   criminal monetary
                                           moneu M/mlues, except those payments made throu^ the Federal Bureau of Prisons* Inmate
Financial Responsibility Program, are madeto th
                                              the clerkof the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



•     Joint and Several

      Defertdant andCo*Defendant Names and CaseNumbers (Including defendant number). TotalAmount, JointandSeveral Amount
      and correspondmg payee,if appropriate.




•     The defendant shall pay the cost ofprosecution.
•     Thedefendant shall paythe following court cost(s):

 Ei The defendant shall forfeit the defendant's interest inthe following proper^ to the United States:
          Ket-Tec, Model P-11,9mm pistol, serial fH AA3W11, and eight rounds of 9mm ammunltirm; Smith &Wesson, Model
          10-6, .36 caliber revolver, serial # D264022, and 9 rounds of .36 caliber ammunition.
 Payments sliaU beapplied inthefollowing order. (I) assessment, (2)restitution principal, (3)resdtutlon interest, (4)fine principal, (S) fine
 interest, (6) commi^ty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
  Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 9 of 15 PAGEID #: 109
                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                               SOUTHERN DISTRICT OF OHIO
                                 10 West Broad Street, Suite 1020
                                      Columbus, OH 43215
Deborah L Williams                                                        Phone: (614)469-2999
Federal Public Defender                                                 Toll Free: (877)217-4835
                                                                             Fax: (614)469-5999




                                    December 27, 2019




John Steckel #77182-061
USP-Hazelton
U.S. Penitentiary
P.O. Box 2000
Bruceton Mills, WV 26525

       Re:     USA v. Steckel


Dear Mr. Steckel:


      I am enclosing an email that I sent to the time computation office (and
of course I misspelled your name and didn't catch it). I think I know what
happened with about 6 months of your time credit - according to the front
page of the presentence report about 6 months of your pretrial time was spent
in state custody on the violation. But I sent the email, with attachments, and
will await their response. I'm so sorry this has become such a mess.
Unfortunately you are my second client (that I know of) this year who has
lost pretrial time during a recomputation.

       Hopefully this gets you some relief.

                                                    Very truly yours.


                                                    Deborah L. Williams
                                                    Federal Public Defender



Enclosure
           Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 10 of 15 PAGEID #: 110


DeBorah-Williams

To:                                GRA- DSC/PolicyCorresponde nce@bop.gov
Subject:                           John Steckle #77182-061
Attachments:                       Doc 11 - lnformation.pdf; Steckle Amended J&C.pdf


Good morning,

I am John Steckle's attorney and he has asked me to review his time computations dated 9/14/18 and 11/7/19. In so
doing I noticed several errors.

    1.    In the 9/14/18 computation the offense date is listed as 4/21/17. In the 11/7/19 computation the offense date
         is listed as 4/21/18. The second computation is incorrect. The Information to which he pled guilty states that
         "between on or about August 20, 2016 and on or about April 21,2017" Mr. Steckle possessed firearms. See
         attached.


    2. Similarly, in the 9/14/18 computation the earliest date of offense is listed as 4/21/17. In the 11/7/19
       computation the earliest date of offense is listed as 4/21/18. Both are incorrect. Again, the Information to
       which he pled guilty states that "between on or about August 20, 2016 and on or about April 21, 2017" Mr.
         Steckle possessed firearms. See attached.

    3. The sentencing judge specifically ordered that Mr. Steckle was to be credited for pretrial time beginning
       4/21/17. See attached. In the 9/14/18 computation he was given 432 days credit. In the 11/7/19 computation
       he lost 200 of those days for no apparent reason and in violation of the sentencing judge's Order.

Please reopen Mr. Steckle's time computation, correct the dates that are wrong, and recalculate his time in accordance
with Judge Marbley's Order.

Thank you,

Deborah Williams
Federal Public Defender
Southern District of Ohio
         Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 11 of 15 PAGEID #: 111  J-Si- CoHp^J+/^•+iOn
                                            SENTENCE MONITORING                                     09-14-2018
   HAZQL      540*23 *
                                                 COMPUTATION DAT                                    10:34:15
 PAGE   001          *
                                             ^^AS^F^09^^^2018
                                                            13
 REGNO..: 77182-061 NAME: STECKEL,                  JOHN PAUL


 FBI    NO                 G84643EC0                                   DATE OF BIRTH:      02-18-1986    AGE:    32
 ARSl                      HAZ/A-DES
 UNIT                      D                                           QUARTERS           : D01-104U
 DETAINERS.                NO                                          NOTIFICATIONS:      NO


<^OME    DETENTION ELIGIBILITY DATE:               05-17-2020

 THE FOLLOWING SENTENCE DATA IS FOR THE INMATE' S^ CURRENT COMMITMENT.
 THE INMATE IS PROJECTED FOR RELEASE :^^0 -09-20?6^IA GOT REL
                                CURRENT JUDGMENT/WARRANT NO:                       010

 COURT OF JURISDICTION                              OHIO,       SOUTHE
 DOCKET NUMBER                                      CR2-17-277
 JUDGE                                              MARBLEY

1 bA'TE SENTENCED/PROBATION IMPOSED                  06-22-2018_J
 MTEl OTMHiT'l'liD                  ".               08-06-2018
 HOW COMMITTED                                       US   DISTRICT
 PROBATION     IMPOSED                               NO


                          FELONY ASSESS           MISDMNR ASSESS             FINES              COSTS
 NON-COMMITTED.:          $100.00                 $00.00                    $00.00              $00.00

 RESTITUTION.             PROPERTY:         NO    SERVICES:            NO            AMOUNT:    $00.00

                                         CURRENT OBLIGATION NO:              010
 OFFEWSr. CODE. . . . :     136
 OFF/CHG: 18:922 (G)        A.ND 924 (A)         FELON IN POSSESSION OF A FIREARM CTl.

  SENTENCE     PROCEDURE                             3559       PLRA    SENTENCE
  SENTENCE IMPOSED/TIME TO SERVE.                         48    MONTHS
  TERM OF SUPERVISION                                       3   YEARS
  DATE OF OFFENSE                                    04-21-2017




 GC0C2           MORE     PAGES   TO      FOLLOW
                                                                                         or                        I
        Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 12 of 15 PAGEID #: 112
                                         SENTENCE MONITORING                                          09-14-2018
    HAZQL   540*23 *
                                           COMPUTATION DATA                                           10:34:15
 PAGE   002 OF 002       •
                                         ^^^^9-14-201?J|^
 REGNO..: 77182-061 NAME: STECKEL, JOHN PAUL


                                    -CURRENT COMPUTATION NO:                    010


 COMPUTATION 010 WAS LAST UPDATED ON 09-13-2018 AT DSC AUTOMATICALLY
 COMPUTATION CERTIFIED ON 09-13-2018 BY DESIG/SENTENCE COMPUTATION CTR

 THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
 CURRENT COMPUTATION 010:            010 010

1 DATE COMPUTATION BEGAN                     . : 06-22-2018 |
 TOTAL fERh ItJ atFECT                          :             48 MONThd
 TOTAL TERM IN EFFECT CONVERTED..:                             4    YEARS
  EArU.TEST DATE OF OFFENSE                     : 0-1-2-1 ••2017            |
 JAIL CREDIT.                                   :CF
                                                  F ROM              DATE        THRU DATE
                                                        \ 08-20-2016             08-22-2016
                                                    <        09-30-2016          10-01-2016
                                                    1 04-21-2017                 OC-21-2018


 TOTAI-   PRIOR CREDIT TIME.                            432
 TOTAL    INOPERATIVE TIME
  TOTAL GCT EARNED AND
  TOTAL GCT EARNED
                                 PROJECTED..
                                                        0
                                                        188
                                                        54
                                                                                           ^3a DAJS Cf^EIfllT
  STATUTORY RELEASE DATE
  EXPIR-VriGN      FULL TERM D,ATE
                                   PROJECTED            10-09-2020
                                                        04-15-2021
                                                                                               AS of o9-i^-aoift
  TIKE .SERVF..J                                                1   YEARS         4   MONTHS     30   DAYS
  PERCFiv'TAGF     OF   FULL   TERM SERVED. .               3 5.3


  PROJECTED      SATISFACTION      DATE...              10-09-2020
  PROJECTED SATISFACTION METHOD.                        GCT    REL




 GOOOO             TRANSACTION SUCCESSFULLY COMPLETED
  US. U\V\\av43^
          Case: 2:17-cr-00277-ALM Doc #: 41 Filed:
                                                lU 01/24/20 Page: 13 of 15                                                       PAGEID #: 113

                                                                                                                                                September 13,2018
                                                               U.S. Department of Justice
                                                                 Federal Bureau of Prisons
                                                    Designation and Sentence Computation Center
                                                              U.S. Armed Forces Reserve Complex
                                                                    346 Marine Forces Drive
                                                                   Grand Prairie, Texas 75051


   Inmate: STECKEL, John Paul                                                 Reg^: 77182-061               Date of Federal Offense: 04-21-2017

         I    Arrest Date       Release Date                       Offense                                Release Method                                   Disposition

             08-20-2016         08-22-2016      PSR#69/70 SLATE201620563                            8ond/Bail                                 Dismissed 08/30/16

                                                2016CRA019029/16CR-005648                                                                     Dismissed 05/12/17

             09-30-2016         10-01-2016      PSR#71 SUTE 201624348                               Bond/Bail                                 Dismissed 10/7/16

                                                2016CRA02'2715
             (M-21-201^ 06-05-2017              Weapon Undrdisability PSR#72                        To Detainer {ST SRV)                      Dismissed 5/1/17

             Agency: Franklin CouHty Jail                                                Name: CSCWiegman
             Phone:     614-525-3368                                                     Title:    Records Custodian



                        Charges on 4-21 -2017 dismissed InLieu of Federai Prosecution. SCS Bennett couid not seethe datesiisted above. Cailed Debbie
             Remarks:
                        WatsonWarden SecretaryWarren CorrectionalFacility 513-932-3388
                                                                                                                      n't AnooJ
                                                                                                                             \r\^                      Awd tJftS Sen
               Arrest Date      Release Date                        Offense                               Release Method                                   Disposition
              06-05-2017        12-23-2017      Weapons Charge STATE (SRV)                          TOT-USMS

                 L i UiAS-AfefteS-ted -Oi3 -ii:;Laij;-l7 -rtnd _vJAS i-ieuefc Rg.leased Vl3U
MojJe' Judge.                                                                AvJAce Abou1'-My-^pA/.-JriM.e_Andi Me
             SptmCAllj St-Afctjedi-MM- VAi.l--LiMeC<tedif-- OO .L-airlir?. -
             Agency: Ohio Correctional Reception Center                                   Name:    Debbie Watson

             Phone:     614-877-2441                                                      Title:   Records Custodian


                        inmate was sanctioned to serve 200Don parole violation of weapons charge. Turned over to USMS on 11-13-2017inmate on WRIT.
             Remarks:
                        EOS Parole sanction 12-23-2017

                        ^ H®- Kjfviuo AkDout
               Arrest DaUr&x     Release Date        \
                                                                       pv. AL(2e,Ac^-4c> Kim.iPs Ail *0 My
                                                                    Offense                               Release Method                                   Dispaltlon




    3.
         1 Agency:                                                                        Name:

             Phone:                                                                       Title:




             Remarks:




                                                                                                                0l9lu9r tistwtf by AMAM rom
   BOP Official: JeMarr Potts                                                                                   ON; (•0$. oaUl Gowvw*.         ofXistkt.
                                                                                  JEMARR POTTS                  O.M34l192MnOi100i1.U1SCQIOOM»Q4l
                 Title: Classification &Computation Technician                                                  Ditr. 201*. toot 1004.1*
        Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 14^od      ^oHpuTATiOn
                                                                   of 15 PAGEID #: 114

  HAZOM 540*23 *                     SENTENCE MONITORING                            *       11-07-2019
PAGE 001       *                       COMPUTATION DATA                             *       07:45:50
                                      J^^OF^J^^20^
REGNO..:   77182-061 NAME:       STECKEL,   JOHN PAUL



FBI NO....              584643EC0                           DATE OF BIRTH:     02-18-1986        AGE:    33
ARSl                    HAZ/A-DES
UNIT                    E                                   QUARTERS          : E03-116L
DETAINERS.              NO                                  NOTIFICATIONS:     NO


HOME DETENTION ELIGIBILITY DATE:            12-15-2020

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE:              0S-0?_-2P21 j/IA GCT REL

                             -CURRENT JUDGMENT/WARRANT NO:             010

COURT OF JURISDICTION                        OHIO,      SOUTH
DOCKET NUMBER                                CR2-17-277
JUDGE
(date sentenced/PROBATION IMPOSED
DATE COMMITTED
                                              ;'2i-2oi8k^loo¥\
                                             MARBLEY
                                             06-21-2018 »
                                             08-06-2018
                                                                                                              GoMpu+AV»op
HOW COMMITTED                                US   DISTRICT      URT COMMITMENT
PROBATION    IMPOSED                         NO


                       FELONY ASSESS     MISDMNR ASSESS          FINES                  COSTS
NON-COMMITTED.:        $100.00           $00.00                 $00.00                  $00.00

RESTITUTION...:        PROPERTY:    NO   SERVICES:         NO            AMOUNT:        $00.00

                                 CURRENT OBLIGATION NO:          010

OFFENSE CODE       :     136       18:922 (G)     FIREARMS,CARR CRIM
OFF/CHG: 18:922(G)(1) AND 924(2)            FELON IN POSSESSION OF A FIREARM CTl.

 SENTENCE    PROCEDURE                       3559       PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.                  48 MONTHS
 TERM OF SUPERVISION                                3   YEARS
 DATE OF OFFENSE                         ,(^04-21-2018 j
                                                                             c.Q^,nS e 'S ^ •a)-ach 1



G0002          MORE PAGES TO FOLLOW
                                                                                                            / 1 1 I w-i (
            Case: 2:17-cr-00277-ALM Doc #: 41 Filed: 01/24/20 Page: 15 of 15 PAGEID #: 115

     HAZOM     540*23                  SENTENCE        MONITORING                         11-07-2019
 PAGE    002   OF 002                    COMPUTATION DATA                                 07:45:50



 REGNO.        77182-061 NAME:   STECKEL,        JOHN PAUL



                                 -CURRENT COMPUTATION NO:            010


 COMPUTATION 010 WAS       LAST UPDATED ON 10-24-2019 AT DSC AUTOMATICALLY
 COMPUTATION CERTIFIED ON 10-01-2019 BY DESIG/SENTENCE COMPUTATION CTR

 THE FOLLOWING JXTOGMENTS,       WARRANTS AND OBLIGATIONS ARE              INCLUDED IN
 CURRENT COMPUTATION 010:        010   010
                                                                                              , £)«-»+ rP         LooK) A+
r DAT
 DATE COMPUTATION BEGAN                      :   06-
 TOTAL TERM IN EFFECT                        :         4rmonth!            doMpy+A+ioo Shee-f i4-
                                                                    b-aai- AO 10.
 TOTAL TERM IN EFFECT CONVERTED..:                      4   YEARS
    EARLIEST DATE "OF OFFENSE                :   04- 21-2018
c
    JAIL CREDIT                          . :          FROM DATE
                                                      08-20-2016
                                                      09-30-2016
                                                                      THRU DATE
                                                                                      \
                                                                      10-01-2016 TMey Messed up
                                                      04-21-2017      06- 06-2017
                                                      12-24-2017      06- 20-2018    DA4e of                            A
I TOTAL PRIOR CREDIT TIME•                       231                                WifNofe            , tools
    TOTAL   INOPERATIVE TIME
    TOTAL GOT EARNED AND    PROJECTED..
                                                 0
                                                 176                              C-OMpM-V/^-VvOPi S'hee-V,tr-t
    TOTAL GCT EARNED                             68
    STATUTORY RELEASE DATE     PROJECTED         05-09-2021
    EXPIRATION FULL TERM DATE                    11-01-2021
    TIME SERVED                                         2   YEARS      5   DAYS      lOOi^ P\4.,               0-f
    PERCENTAGE OF FULL TERM SERVED..                 50.3
                                                                              .judguen-P undee. My
    PROJECTED SATISFACTION DATE
    PROJECTED SATISFACTION METHOD...:
                                             :   05-09-2021
                                                 GCT REL
                                                                                  n"Hprv5ooMBr)-l- -4e.rv-c.
    REMARKS.            9-4-19 FSA GCT UPDT.F/JTP;10-24-19:DIS GCT 40D F/DDW




    GOOOO         TRANSACTION SUCCESSFULLY COMPLETED
